 



AGREEMENT OF LEASE (this “Lease”), made as of this 19th day of October, 2018, by
and between LEFRAK SBN LIMITED PARTNERSHIP, a Georgia limited partnership,
having an address at 40 West 57th Street, New York, New York 10019 (“Owner”),
and POLARITYTE, INC., a Delaware corporation, having an address at 1960 S 4250
W, Salt Lake City, Utah 84104 (“Tenant”).

 

The parties hereto, for themselves, their heirs, distributees, executors,
administrators, legal representatives, successors and assigns, hereby covenant
as follows:

 

ARTICLE 1

 

TERM

 

A. Owner hereby leases to Tenant and Tenant hereby hires from Owner a portion of
the twentieth (20th) floor as shown by hatching on the floor plan annexed hereto
as Exhibit A and made a part hereof (the “Premises”) in the building located at
and known as 40 West 57th Street (the “Building”) in the Borough of Manhattan,
City of New York, for the term to commence on the date hereof (the “Commencement
Date”) and to end on the last day of the month in which the third anniversary of
the date immediately preceding the Commencement Date occurs (or such earlier
date upon which the Term shall expire pursuant to the terms hereof, the “Fixed
Expiration Date”), both dates inclusive (collectively, the “Term”), at the Rent.

 

B. If Owner is unable to give Tenant possession of the Premises on the
Commencement Date because of the holding-over or retention of possession of any
tenant, undertenant or occupants, or because the Premises is not ready for
occupancy, or for any other reason, Owner shall not be subject to any liability
and Tenant hereby waives any claims against Owner for failure to give possession
on the Commencement Date, and the validity of this Lease shall not be impaired
under such circumstances, nor shall the same be construed in any way to extend
the term of this Lease, but the Fixed Rent payable hereunder shall be abated
(provided Tenant is not responsible for the inability to obtain possession)
until after Owner shall have given Tenant notice that the Premises are
substantially ready for Tenant’s occupancy. The provisions of this Section 1 B
are intended to constitute “an express provision to the contrary” within the
meaning of Section 223-a of the New York Real Property Law.

 

C. On or before 12:00 noon on the Fixed Expiration Date, or such earlier date
that this Lease may be terminated (the Fixed Expiration or any earlier
termination date is called the “Expiration Date”), Tenant shall quit and
surrender to Owner the Premises, vacant, broom clean, in good order and
condition, ordinary wear excepted, and Tenant shall remove from the Premises all
Tenant’s Property (but shall leave the furniture described in Article 3B hereof
in place in the same condition as existed on the Commencement Date, reasonable
wear and tear excepted). Tenant’s obligation to observe or perform this covenant
shall survive the Expiration Date. In addition, Owner shall have the right, at
its option, to treat any failure by Tenant to comply with this covenant as a
form of holding over and in that event, Owner shall be entitled to all of its
rights and remedies hereunder and at law or equity with respect to a holdover by
Tenant.

 

D. (1) Tenant acknowledges that possession of the Premises must be surrendered
to Owner on the Expiration Date. Tenant further acknowledges, recognizes and
agrees that the damage to Owner resulting from any failure by Tenant to timely
surrender possession of the Premises on the Expiration Date, as aforesaid, will
be substantial, will exceed the amount of the monthly installments of the Rent
theretofore payable hereunder, and will be impossible to accurately measure.
Tenant therefore agrees that if possession of the Premises is not surrendered to
Owner within twenty-four (24) hours after the Expiration Date in full compliance
with Section 1 C, then in addition to any and all other rights or remedies Owner
may have hereunder or at law or equity, and without in any manner limiting
Owner’s right to demonstrate and collect any damages suffered by Owner and
arising from Tenant’s failure to surrender the Premises as provided herein,
Tenant shall pay to Owner for each month and for each portion of any month
during which Tenant holds over in the Premises after the Expiration Date, on
account of the use and occupancy thereof, a sum equal to two (2) times the
aggregate of that portion of the Fixed Rent and Additional Rent which accrued
under this Lease during the last month of the Term. The parties agree that such
amount is a reasonable forecast of just compensation to Owner for the damages to
Owner that will result from such failure by Tenant to surrender its use,
occupancy and possession of the Premises on the Expiration Date, and the parties
further agree that the damage to Owner that will result from such failure is one
that is incapable or very difficult to estimate, and that the aforesaid amount
is specifically acknowledged and agreed to be fair and reasonable, and not a
penalty. Nothing herein contained shall be deemed to permit Tenant to retain
possession of the Premises after the Expiration Date and no acceptance by Owner
of payments from Tenant after the Expiration Date shall be deemed to be other
than on account of the amount to be paid by Tenant in accordance with the
provisions of this Section 1 D. Tenant’s obligations under this Section 1 D
shall survive the Expiration Date.

 

 

 

 

E. Tenant hereby indemnifies and agrees to save Owner harmless from and against
all claims, losses, damages, liabilities, costs and expenses (including, without
limitation, attorneys’ fees and disbursements) resulting from delay by Tenant in
surrendering the Premises in accordance herewith, whether or not foreseeable on
the date hereof or on the Expiration Date, including, without limitation, any
losses and damages arising out of any lost opportunities (and/or new leases),
including, but not limited to, claims by, or damages to, any succeeding tenant.

 

ARTICLE 2

 

RENT

 



A. (1) Tenant shall pay rent for the Premises provided in this Lease, at the
annual fixed rental amount (the “Fixed Rent”) of Seventy Dollars ($70.00) per
square foot per annum. For all purposes of this Lease, the parties hereto hereby
agree that the Premises contains approximately 7,250 rentable square feet. On
the Commencement Date, Tenant shall only occupy approximately sixty-one (61%)
percent of the Premises (i.e., 4,423 rentable square feet), but anticipates that
it will expand and occupy the remaining portions of the Premises over the Term.
Accordingly, Owner agrees that, commencing on the Commencement Date, Tenant
shall pay Fixed Rent for the Premises based on its actual occupancy thereof in
the annual amount of Two Hundred Sixty-Five Thousand Three Hundred Eighty and
00/100 ($265,380.00) Dollars ($22,115.00 per month).

 

(2) Tenant covenants and agrees that, no later than thirty (30) days prior to
the date on which it intends to occupy any additional portion of the Premises,
Tenant shall notify Owner of such proposed expansion (any, an “Expansion
Notice”), which notice shall describe in detail the area of the Premises into
which Tenant is expanding. Following receipt of such Expansion Notice from
Tenant, Owner shall measure such expansion space and notify Tenant of (i) the
size of the expanded portion of the Premises, (ii) the resulting total rentable
square footage which will be thereafter occupied by Tenant, and (iii) the
revised annual and monthly Fixed Rent amounts, which amounts, as determined by
Owner, shall be final and binding upon the parties, absent manifest error.
Commencing on the earlier to occur of (X) thirty (30) days following the date of
Tenant’s Expansion Notice and (Y) the date on which Tenant actually expands into
such additional portion of the Premises, Tenant shall be liable to Owner for all
increased Fixed Rent on account of such expansion. All sums and charges other
than Fixed Rent due hereunder (“Additional Rent”) shall constitute rent. Fixed
Rent and Additional Rent are collectively called “Rent”.

 

B. Tenant’s obligation to pay Rent shall survive the Expiration Date, to the
extent necessary to carry out the provisions of this Lease with respect to
Tenant’s obligations which accrued prior to the stated Expiration Date or with
respect to Tenant’s obligations which accrued prior to or which accrue after any
earlier termination of this Lease, as the case may be.

 

C. Tenant shall pay Fixed Rent in equal monthly installments in advance on the
first day of each month during the Term, commencing on the Commencement Date,
except that Tenant shall pay the first monthly installment of Fixed Rent on the
execution hereof.

 

D. There shall be no abatement of, deduction from or counterclaim, offset or
set-off against, Fixed Rent or Additional Rent, except as otherwise specifically
provided in this Lease.

 

E. No payment by Tenant or receipt or acceptance by Owner of a lesser amount
than the correct amount of Fixed Rent or Additional Rent shall be deemed to be
other than a payment on account, nor shall any endorsement or statement on any
check or any letter accompanying any check or payment be deemed an accord and
satisfaction, and Owner may accept such check or payment without prejudice to
Owner’s right to recover the balance or pursue any other remedy in this Lease or
at law provided.

 

-2-

 

 

F. Any payment of Rent due from Tenant to Owner not paid upon the date herein
specified to be paid shall bear interest from the date such payment is due to
the date of actual payment at the rate of fifteen percent (15%) per annum or the
highest lawful rate of interest permitted by the laws of the State of New York,
whichever rate of interest is lower (the “Interest Rate”). Notwithstanding the
interest charge, non-payment of any Rent shall constitute a default of this
Lease.

 

G. (1) Tenant shall also pay to Owner, during the Term, as Additional Rent, the
following real estate tax and operating cost payments (collectively, the
“Additional Charges”).

 

(2) For purposes of this Section 2 G:

 

(a) “Taxes” shall mean the aggregate amount of real estate taxes and any general
or special assessments (exclusive of penalties and interest thereon) imposed
upon the plot of land on which the Building is situated (the “Real Property”)
and the Building and all other improvements located on the Real Property
(collectively, the “Total Property”), including without limitation, (i) any
City, Town, County, Village, School or other local tax, (ii) any fee, tax,
surcharge or assessment imposed by or on behalf of a business improvement
district, (iii) assessments made upon or with respect to any “air” and
“development” rights now or hereafter appurtenant to or affecting the Total
Property, (iv) any fee, tax or charge imposed by any Legal Authority for any
vaults, vault space or other space within or outside the boundaries of the Real
Property, and (v) any assessments levied after the date of this Lease for public
benefits to the Total Property; provided, however, that if because of any change
in the taxation of real estate, any other tax or assessment, however denominated
(including, without limitation, any franchise, income, profit, sales, use,
occupancy, gross receipts or rental tax), is imposed upon Owner or the owner of
the Total Property, or the occupancy, rents or income therefrom, whether in
substitution for or in addition to any of the foregoing Taxes, such other tax or
assessment shall be deemed part of Taxes. With respect to any Tax Year, all
expenses, including, without limitation, attorneys’ fees, court costs and
disbursement and experts’ and other witnesses’ fees incurred in contesting the
validity or amount of any Taxes or the Assessed Valuation of the Total Property,
or in obtaining a refund of Taxes, shall be considered as part of Taxes for such
Tax Year.

 

(b) “Assessed Valuation” shall mean the amount for which the Total Property is
assessed for the purposes of the imposition of Taxes, pursuant to applicable
provisions of the New York City Charter and of the Administrative Code of the
City of New York.

 

(c) “Tax Year” shall mean the twelve (12) month period of July l through June 30
(or such other period as may hereafter be duly adopted by The City of New York
or such other Legal Authority as its fiscal year for real estate tax purposes).

 

(d) “Base Tax Year” shall mean the Tax Year consisting of the twelve (12) month
period of July l, 2018 through June 30, 2019.

 

(e) “Tenant’s Proportionate Share” shall mean ninety-eight one hundredths (.98%)
percent, whether or not Tenant is occupying all or only a portion of the
Premises.

 

(f) “Comparison Year” shall mean (i) with respect to Taxes, any Tax Year
subsequent to the Base Tax Year any part of which occurs during the Term, and
(ii) with respect to Operating Costs, any calendar year subsequent to the Base
Operating Year any part of which occurs during the Term.

 

-3-

 

 

(g) “Operating Costs” shall mean:

 

(i) all costs and expenses incurred or payable by Owner in connection with the
operation, maintenance, repair, replacement and management of the Real Property
and/or the Building and/or the Total Property, respectively, including, without
limitation, all maintenance and security costs, management fees, costs for
steam, electricity (other than electricity furnished to and paid for by Tenant
and other tenants in the Building), water, water rates, frontage charges, sewer
rents, insurance, fuel, air-conditioning, labor, window and other cleaning,
sales tax and taxes of like import and other expenses of operation, maintenance,
repair, replacement and management of the Real Property and/or the Building
and/or the Total Property, respectively (including the equipment located
therein), but specifically excluding (A) leasing commissions to agents of Owner
or to other persons or brokers, (B) salaries of personnel above the grade of
Building manager, (C) the cost of capital improvements (except as specifically
provided in clause (ii) hereof), (D) Taxes, (E) interest and penalties for late
payment of water and sewer rents, (F) any expenses for which Owner is
compensated through proceeds of insurance, (G) the cost of any tenant changes or
alterations, (H) the cost of repair or rebuilding caused by fire or other
casualty or condemnation (except for the amount of commercially reasonable
deductibles), (I) advertising and promotional expenditures, (J) legal and
auditing fees other than reasonable legal and auditing fees necessarily incurred
in connection with the operation or management of the Real Property and/or the
Building and/or the Total Property, respectively, (K) expenses of relocating or
moving tenants and of leasing to and processing new tenants, including lease
concessions, and (L) expenses resulting from any violations by Owner of the
terms of any lease in the Building.

 

(ii) If Owner shall purchase or lease any item of capital equipment or make any
capital expenditure: (x) which is required as a result of any Legal Requirements
or of any requirement of any Insurance Bodies or by Owner’s insurance carrier,
respectively, as the case may be; (y) for the purposes of enhancing Building
security and safety and/or reducing Operating Costs (as, for example, a
labor-saving improvement); or (z) necessitated by any work, installation,
addition or alteration made or performed by any tenant (including Tenant) and
not paid for by such tenant (or Tenant), respectively, as the case may be, then
the cost of such capital equipment or expenditure shall be included in Operating
Costs.

 

(iii) If, during all or part of any Comparison Year, Owner shall not furnish any
particular item(s) of work or any service which would constitute an Operating
Cost to any premises in the Building because: (x) such premises are not occupied
or leased; or (y) such item of work or service is not required or desired by the
tenant occupying such premises because (A) such tenant is itself obtaining and
providing such item or work or service, or (B) for any other reason, then
Operating Costs for such period shall be deemed to include an amount equal to
the additional costs and expenses which would reasonably have been incurred
during such period by Owner if it had at its own expense furnished such item of
work or services to such portion of the Building or to such tenant(s).

 

(iv) Operating Costs shall include Owner’s overhead and administrative cost of
five percent (5%). Owner shall amortize or depreciate the cost of capital
improvement items included in Operating Costs over the reasonable life of such
improvements (as determined by Owner) in accordance with generally accepted
accounting principles consistently applied (“GAAP”) with interest at the “base”
lending rate announced by JP Morgan Chase Bank from time to time, and such
amount shall be deemed an Operating Cost in each of the Comparison Years during
which such cost would be amortized.

 

(h) “Base Operating Year” shall mean the 2019 calendar year, i.e. the twelve
(12) month period of January 1, 2019 to December 31, 2019.

 

(i) “Operating Statement” shall mean a statement setting forth a comparison of
Operating Costs for a Comparison Year with the Operating Costs for the Base
Operating Year and the Operating Payment due and owing for such Comparison Year.

 

(j) “Tax Statement” shall mean a statement setting forth a comparison of the
Taxes for a Comparison Year with the Taxes for the Base Tax Year and the Tax
Payment due and owing for such Comparison Year.

 

3. (a) If Taxes payable for any Comparison Year shall increase above Taxes
payable for the Base Tax Year, then Tenant shall pay, as Additional Rent for
such Comparison Year, an amount equal to Tenant’s Proportionate Share of such
increase (such amount is called the “Tax Payment”), which amount shall be
payable as hereinafter provided.

 

(b) The Tax Payment shall be payable by Tenant, in its entirety, as Additional
Rent, within five (5) days after Tenant shall have received a Tax Statement from
Owner. The Tax Payment shall be pro rated for any portion of a Tax Year
occurring during the Term. Owner’s failure to deliver a Tax Statement to Tenant
during or with respect to any Comparison Year shall not prejudice Owner’s right
to demand such Tax Payment during or with respect to any subsequent Comparison
Year and shall not eliminate or reduce Tenant’s obligation to pay Additional
Charges, as Additional Rent, pursuant to this Section 2 G for such Comparison
Year.

 

-4-

 

 

4. (a) If the Operating Costs for any Comparison Year shall increase above the
Operating Costs for the Base Operating Year, then Tenant shall pay as Additional
Rent for such Comparison Year an amount equal to Tenant’s Proportionate Share of
such increase (such amount is called the “Operating Payment”), which amount
shall be payable as hereinafter provided.

 

(b) At any time during or after the Term, Owner may furnish Tenant with Owner’s
reasonable estimate (the “Owner’s Estimate”) of the Operating Payment for such
Comparison Year. If Owner furnishes an Owner’s Estimate to Tenant prior to the
commencement of a Comparison Year, then on the first day of each month during
such Comparison Year, Tenant shall pay to Owner, as Additional Rent, one-twelfth
(l/12th) of the amount of the Owner’s Estimate in equal monthly installments
together with payments of Fixed Rent. If, however Owner furnishes an Owner’s
Estimate to Tenant subsequent to the commencement of a Comparison Year, then:
(i) until the first day of the month following the month in which Owner’s
Estimate is furnished to Tenant, Tenant shall pay as Additional Rent the amount
which was payable pursuant to this subsection 2 G(4)(b) for the last month of
the preceding Comparison Year; (ii) promptly after such Owner’s Estimate is
furnished to Tenant or together therewith, Owner shall notify Tenant as to
whether the installments of Tenant’s Operating Payment previously made for such
Comparison Year were greater or less than the installments required to be made
in accordance with such Owner’s Estimate, and (x) if there shall have been a
deficiency, Tenant shall pay the amount thereof within five (5) days after
receipt of such notice, or (y) if there shall have been an overpayment, Owner
shall credit the amount thereof against subsequent payments of Additional
Charges hereunder; and (iii) on the first day of the month following the month
in which such Owner’s Estimate is furnished and continuing monthly until the
next rendition to Tenant of Owner’s Estimate, Tenant shall pay, as Additional
Rent hereunder, one-twelfth (1/12th) of the amount of such Owner’s Estimate.
Owner may, at any time and from time to time, furnish Tenant with a revised
Owner’s Estimate for any Comparison Year, and in such case, Tenant’s
installments of the Operating Payment shall be adjusted and paid in the same
manner as hereinabove provided.

 

(c) After the end of each Comparison Year, Owner shall furnish Tenant with an
Operating Statement for such Comparison Year, setting forth the Operating Costs
for such Comparison Year. If the Operating Statement shall show that the sums
paid by Tenant under subsection 2 G(4)(b) above exceeded the Operating Payment
required to be paid by Tenant for such Comparison Year, the amount of such
excess shall be credited against subsequent payments of Additional Charges
payable hereunder. If the Operating Statement for such Comparison Year shall
show that the sums so paid by Tenant were less than the Operating Payment
required to be paid by Tenant for such Comparison Year, Tenant shall pay the
amount of such deficiency within five (5) days after receipt of such Operating
Statement. Operating Payments shall be collectible by Owner in the same manner
as Fixed Rent. Owner’s failure to deliver an Operating Statement to Tenant
during or with respect to any Comparison Year shall not prejudice Owner’s right
to demand such Operating Payment during or with respect to any subsequent
Comparison Year and shall not eliminate or reduce Tenant’s obligation to pay
Additional Charges, as Additional Rent, pursuant to this Section 2 G for such
Comparison Year.

 

5. Each Tax Statement and Operating Statement shall be conclusive and binding
upon Tenant unless within sixty (60) days after the receipt of such Tax
Statement or Operating Statement, as the case may be, Tenant shall notify Owner
that it disputes the correctness thereof, specifying the particular respects in
which the Tax Statement or Operating Statement, as the case may be, is claimed
to be incorrect. Pending the resolution of such dispute, Tenant shall pay the
Additional Charges, as Additional Rent, in accordance with subsections 2 G(3) or
(4) above, and such payment shall be without prejudice to Tenant’s position. If
the dispute shall be determined in Tenant’s favor, Owner shall forthwith pay to
Tenant the amount of Tenant’s overpayment of Additional Charges resulting from
compliance with the Tax Statement or Operating Statement, respectively, as the
case may be. Upon twenty (20) days prior notice from Tenant (which notice shall
be given within the aforesaid sixty (60) day period), Owner agrees to permit
Tenant’s in-house accounting employees or accountants from Tenant’s independent
certified public accounting firm (which outside accountants are compensated on
an hourly or flat fee basis, and without any contingency payment or bonus), and
no other persons, reasonable access (for a period of seven (7) days following
the initial appointment date) to Owner’s books and records for the purpose of
verifying Operating Costs incurred by Owner. Owner, and Tenant, on behalf of
itself and such permittees, agrees to keep any and all information obtained
thereby strictly confidential (except to the extent relevant to any arbitration
proceeding as aforesaid). Further, Tenant covenants and agrees that neither it,
nor any officer, partner, shareholder, director, employee or representative, nor
any in-house accounting employees or outside accountants permitted to review
Owner’s books and records, as aforesaid, shall disclose, communicate, discuss,
divulge and/or reveal, whether orally in or writing, the results of any
examination and investigation of Owner’s books and records, to any person and/or
entity, including but not limited to, any other tenant or occupant in the
Building or such other tenant’s or other occupants’ in-house or outside
accountants or other financial personnel, and any breach by Tenant or any of
such permittees of this covenant and agreement shall be deemed a material breach
of this Lease, enabling Owner to exercise all of the rights and remedies for a
breach hereunder.

 

-5-

 



 

6. The expiration or termination of this Lease during any Comparison Year shall
not affect the rights and obligations of the parties hereto respecting any
payments of Additional Charges due for such Comparison Year or any prior
Comparison Year and any Operating Statement relating to such Operating Payment
and any Tax Statement relating to such Tax Payment may be sent to Tenant
subsequent to, and all such rights and obligations shall survive, any such
expiration or termination. In determining the amount of the Operating Payment or
the Tax Payment for the Comparison Year in which the Term shall expire, the
payment of the Operating Payment or the Tax Payment for such Comparison Year
shall be pro rated based on the number of days of the Term which fall within
such Comparison Year. Any payments due under such Operating Statement or Tax
Statement shall be payable within five (5) days after such Operating Statement
or Tax Statement, as the case may be, is sent to Tenant.

 

ARTICLE 3

 

PERMITTED USE

 

A. Tenant shall use and occupy the Premises for general offices (the “Permitted
Use”) and for no other purpose. Tenant will not at any time use or occupy the
Premises in violation of the certificate of occupancy issued for the Premises
and the Building, now existing or as hereinafter amended or modified (the
“Certificate of Occupancy”).

 

B. Tenant has inspected the Premises and accepts them as is. Without limiting
the generality of the foregoing, Tenant has requested that the items of
furniture currently located in the Premises remain in the Premises as of the
Commencement Date. Owner agrees that Tenant may make use of such furniture
during the Term. Owner makes no representation to Tenant as to (i) the condition
of such furniture, (ii) the suitability of any such furniture for Tenant’s
purposes or (iii) any other matter pertaining to such furniture. Tenant agrees
that it shall take possession of the Premises with any such furniture in place
and Owner shall have no responsibility to remove same prior to the Commencement
Date.

 

C. Tenant shall not use or occupy or permit or suffer the Premises to be used or
occupied for any purposes other than the Permitted Use set forth in this Article
3. In no event shall Tenant use, or permit the use of the Premises, or any
portion thereof, in any manner which, in Owner’s judgment, will: (1) adversely
affect (a) the appearance, character, reputation or first-class nature of the
Building, or (b) the proper or economic furnishing of services to other tenants
in the Building, or (c) the use and enjoyment of any other portion of the
Building by any other tenant(s), or (d) the proper and economic functioning of
any of the Building Systems, or (e) Owner’s ability to obtain from reputable
insurance companies authorized to do business in New York, at standard rates,
all risk property insurance or liability, elevator, boiler or other insurance at
standard rates required to be furnished by Owner under the terms of any Superior
Lease and/or Mortgage covering the Total Property; (2) violate any Legal
Requirements of Legal Authorities, or any requirements of Insurance Bodies, or
the Certificate of Occupancy; or (3) be in violation of any of the Restricted
Uses.

 

D. Tenant shall not use or permit the use of the Premises, or any part thereof
for the following uses and/or purposes (collectively, the “Restricted Uses”):
(1) for the business of photographic, multilith or multigraph reproductions or
offset printing; (2) for manufacturing of any kind; (3) as a restaurant or bar
or for the sale of confectionery, beverages, sandwiches, ice cream or baked
goods or for the preparation, dispensing or consumption of food or beverages in
any manner whatsoever; (4) as a bank or other financial services office (which
restriction shall also be deemed to prohibit the installation by Tenant of
automatic teller machines in the Premises); (5) as an employment or travel
agency, labor union office, physician’s, dentist’s, medical or psychiatric
office, medical or dental laboratory, dance or music studio, or health club or
sports or exercise facility; (6) as a barber shop or beauty salon; (7) for the
direct sale, at retail or otherwise, of any goods or products of any sort or
kind; (8) by any Legal Authority or by any foreign or domestic governmental or
quasi-governmental entity entitled, directly or indirectly, to diplomatic or
sovereign immunity or not subject to the service of process in, and the
jurisdiction of, the courts of the State of New York; (9) for the sale of
traveler’s checks and/or foreign exchange; (10) for the conduct of an auction;
(11) for gambling activities; (12) for the conduct of obscene, pornographic,
similar type or any other disreputable activities or for the sale of obscene,
pornographic or similar type books, magazines, periodicals or other literature
or materials, as determined by Owner in its sole judgment; or (13) by or for any
charitable, religious or other not-for-profit organization’s activities.

 

-6-

 

 

ARTICLE 4

 

ALTERATIONS; FLOOR LOADS

 

A. Tenant shall make no changes in or to the Premises of any nature
(“Alterations”) without Owner’s prior written consent, provided, however, that
Tenant may install cubicles, interior signage and paint without Owner’s prior
consent (“Pre-Approved Alterations”) (it being understood and agreed, however,
that if Tenant desires identification signage in the hallway next to its
Premises, Owner shall provide and install same at Tenant’s sole cost and
expense). Subject to the prior written consent of Owner (other than with respect
to the Pre-Approved Alterations), and to the provisions of this Article, Tenant,
at Tenant’s expense, may make alterations, installations, additions or
improvements which are non-structural and which do not affect the Building’s
mechanical, electrical, sanitary, plumbing, heating, air-conditioning,
ventilating, utility or any other Building service systems and all equipment
thereof (collectively, the “Building Systems”).

 

B. Prior to performing any Alterations (other than with respect to the
Pre-Approved Alterations), Tenant shall (1) hire Owner’s expeditor, Milrose
Consultants, Inc., or other reputable expeditor, which has had prior experience
with the New York City Department of Buildings (the “Buildings Department”), (2)
submit to Owner full and complete construction drawings, including detailed
plans and specifications, and (3) obtain all permits, approvals and certificates
required by any Legal Authority. Upon completion of any alterations, Tenant
shall provide Owner with evidence of the close out of all Buildings Department
permits and applications.

 

C. (1) Tenant shall perform all Alterations at Tenant’s sole cost and expense,
with contractors or mechanics approved by Owner and with all due diligence and
dispatch, and shall complete such Alterations within a reasonable time after
undertaking their performance. Tenant’s contractors and mechanic’s shall carry
such workmen’s compensation, general liability, and property damage insurance as
Owner may require. All contractors and mechanics performing Alterations shall
deliver to Owner prior to the performance of any work, a written waiver by each
such contractor and mechanic of all rights to cause a lien to be placed against
the Total Property. All Alterations shall be done at such times as Owner may
from time to time designate.

 

(2) Tenant shall not, at any time prior to or during the term of this Lease,
directly or indirectly employ, or permit the employment of, any contractor,
mechanic or laborer, whether in connection with any Alteration or otherwise, if
in Owner’s opinion such employment would interfere, cause any conflict, or
create any difficulty, strike or jurisdictional dispute with, other contractors,
mechanics, or laborers engaged in the construction, maintenance or operation of
the Building by Owner, Tenant or others. In the event of any such interference,
conflict, difficulty, strike, or jurisdictional dispute, Tenant, upon demand of
Owner, shall cause all contractors, mechanics or laborers causing the same to
leave the Building immediately.

 

D. All fixtures (other than moveable trade fixtures, as hereinafter provided),
and all paneling, partitions, railings and like installations, installed in the
Premises at any time, either by Tenant, including Alterations, or by Owner on
Tenant’s behalf, and/or any fixtures, equipment, furnishings, partitions and the
like installed at the Premises for which Tenant has been furnished an allowance
or contribution from Owner shall, upon installation, become the property of
Owner and shall remain upon and be surrendered with the Premises, unless Owner,
by notice to Tenant no later than twenty (20) days prior to the Expiration Date,
elects to relinquish Owner’s rights thereto and to have them removed by Tenant,
in which event, the same shall be removed from the Premises by Tenant prior to
the Expiration Date at Tenant’s expense, and Tenant shall repair any damage to
the Premises or the Building caused by such removal, such repairs to be
performed in a good and workmanlike manner, and restore the Premises to original
Building standard condition (reasonable wear and tear excepted). Nothing in this
Article shall be construed to give Owner title to or to prevent Tenant’s removal
from the Premises of all or any portion of Tenant’s Property.

 

-7-

 

 

E. All personal property, furniture, furnishings, moveable equipment, moveable
fixtures and moveable partitions supplied by or installed by or on behalf of
Tenant, at Tenant’s sole cost and expense and without any cost or expense by, or
contribution from Owner (collectively, the “Tenant’s Property”), prior to and
during the Term, shall remain the property of Tenant and Tenant may, upon the
Expiration Date, remove Tenant’s Property from the Premises, provided, however,
Tenant is not in default under this Lease and then only to the extent that
Tenant’s Property (or any portion thereof) is not affixed or attached to, or
built into the Premises or any of the Building Systems, and/or can be removed
without damage to the structural elements of the Building, and provided,
further, that Tenant shall repair any damage to the Premises and the Building
caused by such removal, in a good and workmanlike manner, and shall restore the
Premises to original Building standard condition (reasonable wear and tear
excepted). Notwithstanding the foregoing provisions, upon notice given to Tenant
not later than twenty (20) days prior to the Expiration Date, Owner may require
Tenant to remove all or part of the Tenant’s Property. In such event, Tenant
shall remove all or such portion of the Tenant’s Property so designated by Owner
from the Premises prior to the Expiration Date, at Tenant’s expense, in
compliance with the provisions of Article 4.

 

ARTICLE 5

 

MAINTENANCE AND REPAIRS

 

Tenant shall throughout the Term, maintain the Premises and the fixtures and
appurtenances therein, in good condition, and repair and replace the same, as
necessary. Tenant shall be responsible for all damage or injury to the Premises
or any other part of the Building and the Building Systems and the Structural
Elements, respectively, whether requiring structural or nonstructural repairs,
caused by or resulting from carelessness, omission, neglect or improper conduct
of Tenant, Tenant’s subtenants, agents, employees, invitees or licensees, or
which arise out of any work, labor, service or equipment done for or supplied to
Tenant or any subtenant or other occupant or arising out of the installation,
use or operation of the property or equipment of Tenant or any subtenant. Tenant
shall also repair all damage to the Building and the Premises caused by the
moving in and out thereof of any of Tenant’s Property. Tenant shall promptly
make, at Tenant’s sole cost and expense, all repairs in and to the Premises for
which Tenant is responsible, in strict compliance with the provisions of Article
4 pertaining to Alterations made by Tenant, and using only the contractors
selected from a list of at least two (2) contractors submitted by Owner. Any
other repairs in or to the Building or the Building Systems and/or the
Structural Elements, respectively, for which Tenant is responsible, shall be
performed by Owner at Tenant’s expense.

 

ARTICLE 6

 

LEGAL REQUIREMENTS; INSURANCE

 

A. Tenant, at Tenant’s sole cost and expense, shall promptly comply with all
present and future laws, orders, directives and regulations including, but not
limited to, all environmental or hazardous substance laws (collectively, the
“Legal Requirements”) of all state, federal, municipal and local governments,
departments, commissions, bureaus and boards (each, a “Legal Authority”;
collectively, the “Legal Authorities”) and any directives or directions of any
public officer acting under or pursuant to law, and any orders, rules or
regulations of any of the New York Board of Fire Underwriters or the Insurance
Services Office or any similar body (each, an “Insurance Body”; collectively,
the “Insurance Bodies”) which shall impose any violation, order or duty upon
Owner or Tenant with respect to the Premises, whether or not arising out of
Tenant’s use or manner of use thereof, or with respect to the Building, if
arising out of Tenant’s use or manner of use of the Premises or the Building
(including the Permitted Use under this Lease), respectively, as the case may
be.

 

-8-

 

 

B. Tenant shall obtain and keep in full force and effect during the Term:

 

(1) a policy of commercial general liability insurance coverage (ISO form CG0001
or its equivalent), covering the operations of Tenant and Tenant’s obligations
under Article 8 and Section 6 D of this Lease against claims for personal
injury, death and/or property damage occurring in or about the Premises, the
Building, the Real Property and/or the Total Property, and under which the
insurer agrees to indemnify and hold Owner harmless from and against, among
other things, all cost, expense and/or liability arising out of or based upon
any and all claims, accidents, injuries and damages, and which policy shall also
contain a provision that no act or omission of Tenant shall affect or limit the
obligation of the insurance company to pay the amount of any loss sustained, and
the minimum limits of liability under such policy including products liability
and completed operations shall be a combined single limit with respect to each
occurrence in an amount of not less than $1,000,000 per occurrence Bodily Injury
and Property Damage, $1,000,000 per occurrence Personal and Advertising Injury,
$1,000,000 Products Liability and Completed Operations, $1,000,000 Fire Damage
Legal Liability and $2,000,000 General Aggregate limit per location. The policy
shall be written on an occurrence basis. Any deductibles shall be the sole
responsibility of Tenant.

 

Tenant shall also maintain Umbrella Liability Insurance for the total limit
purchased by the Tenant but not less than a $5,000,000 limit providing excess
coverage over all limits and coverage noted in (1) above and (3) below. Such
policies shall be from an insurer and on such terms as shall be satisfactory to
Owner.

 

(2) Replacement cost insurance including agreed amount endorsement on Tenant’s
machinery, equipment, furniture and fixtures, goods, wares, merchandise,
improvements/betterments and Business Interruption/Extra Expense in sufficient
amounts against damage caused by Fire and all other perils covered by a special
form policy. Tenant agrees to waive its right of subrogation against Owner and
shall obtain a waiver from its insurance company releasing the carrier’s
subrogation rights against Owner. (During the period of construction of any
Tenant’s Property and Alterations, “Builder’s Risk on a Completed Value
Non-Reporting Form” shall be maintained if coverage is not provided by a
standard “all risk” property policy”).

 

(3) Worker’s compensation and New York State Temporary Disability Benefits
insurance in such amounts as shall be required, from time to time during the
Tern, by Legal Requirements of any applicable Legal Authority.

 

(4) Tenant shall cause its contractors and subcontractors to secure and keep in
effect during the performance of any Alterations at such contractors’ sole cost
and expense the following coverages:

 

(a) Property insurance upon tools, material, equipment and supplies, whether
owned, leased or borrowed by the Contractor or its employees to the full
replacement cost for all causes of loss included within “special form” perils.
Policy shall allow for a waiver of subrogation against Owner.

 

(b) Worker’s compensation and New York State Temporary Disability Benefits
insurance in such amounts as shall be required, from time to time during the
Tern, by Legal Requirements of any applicable Legal Authority.

 

(c) Commercial General Liability, including contractual liability, on an
occurrence form with combined bodily injury and property damage limits of not
less than $5 million per occurrence, $5 million per project general aggregate
and $5 million Products Liability and Completed Operations. Products and
Completed Operations coverage shall extend for three years beyond completion of
the Alterations. Policy shall not contain exclusions relating to (a) independent
contractors, (b) gravity related injuries, or (c) injuries sustained by an
employee of an insured or any insured. Such insurance shall be primary,
notwithstanding any insurance carried by Owner or Tenant. Policy shall name
Owner as additional insured utilizing both forms CG2010 and CG2037 or their
equivalents.

 

-9-

 

 

C. (1) For purposes of this Lease, Tenant hereby agrees that Owner, Owner’s
Building managing agent, if any, and all Lessors and Mortgagees, respectively,
as the case may be, shall be designated as additional insureds and the
beneficiaries of the indemnification furnished by Tenant hereunder, and that
each policy of insurance shall contain a provision that no act or omission of
Tenant shall affect or limit the obligation of the insurance company to pay the
amount of any loss sustained, and shall provide that it will be non-cancelable
with respect to the additional insureds without thirty (30) days written notice
to such insureds, which notice shall contain the policy number and names of the
insureds and certificate holders.

 

(2) On or prior to the Commencement Date or any earlier date of entry on or to
the Premises, the Building and/or the Real Property by Tenant or anyone claiming
by, through or under Tenant, Tenant shall deliver to Owner (a) a certificate of
each of the required policies, and (b) endorsements evidencing additional
insured status under the general liability and umbrella liability policies for
the above parties named in this Section 6(C) as additional insureds, as required
by this Lease. If the endorsements do not contain the policy number and Tenant’s
name, then Tenant shall furnish Owner with the Declaration’s page and form’s
page.

 

(3) At least thirty (30) days prior to the expiration of any of such policies,
Tenant shall deliver to Owner a renewal certificate as to each of the required
policies and the information and documents described in subsection 6(C) (2)(b)
above.

 

D. Notwithstanding the limits of insurance specified in this Article, Tenant
agrees to indemnify Owner and the parties designated above in Section 6 C as
additional insureds against all damages, loss or liability resulting from any of
the risks referred to in this Article 6. Such indemnification shall operate
whether or not Tenant has placed and maintained the insurance specified in this
Article and whether or not such insurance having been placed and maintained,
proceeds from such insurance shall have been received from any or all of the
respective insurance companies; provided, however, that Tenant shall be relieved
of its obligation of indemnity herein pro tanto of the amount actually recovered
from one or more of the insurance companies by reason of injury or damage to or
loss sustained on the Premises.

 

E. Owner and Tenant shall each use reasonable efforts to procure an appropriate
clause in, or endorsement to, each of its insurance policies (insuring the
Building and Real Property, in the case of Owner, and insuring Tenant’s Property
and Alterations in the case of Tenant), pursuant to which each insurance company
waives subrogation or consents to the waiver of right of recovery by the insured
prior to any loss. The waiver of subrogation or permission for waiver of the
right of recovery in favor of Tenant shall also extend to any permitted
assignees hereof or subtenants and all other parties or entities occupying or
using the Premises in accordance with the terms of this Lease. The waiver of
subrogation or permission for waiver of the right of recovery in favor of Owner
shall also extend to the Building’s managing agent, if any, any Lessor and any
Mortgagee, respectively, as the case may be.

 

F. Each party hereby releases the other (its servants, agents, employees and
invitees) with respect to any claim (including a claim for negligence) which it
might otherwise have against the other party for loss, damage or destruction
with respect to its property by fire or other casualty i.e., in the case of
Owner, as to the Building, the Real Property and/or the Total Property, and, in
the case of Tenant, as to Tenant’s Alterations and Tenant’s Property (including
rental value or business interruption, as the case may be) occurring during the
Term.

 

G. Owner may, at any time and from time to time during the Term, require that
the amount of the insurance to be maintained by Tenant under this Article 6 be
increased, so that the amount thereof adequately protects Owner’s interest;
provided, however, that the owners of properties which are comparable to the
Building have similarly increased the amount of insurance required to be
obtained by tenants under leases for such properties.

 

-10-

 

 

ARTICLE 7

 

SUBORDINATION


 

A. This Lease is subject and subordinate to all ground or underlying leases of
the Building or the Real Property (“Superior Leases”) and to all mortgages which
may now or hereafter affect such Superior Leases or the Total Property
(“Mortgages”) and to all renewals, modifications, consolidations, replacements
and extensions of any such Superior Leases and Mortgages. This clause shall be
self operative and no further instrument of subordination shall be required by
any lessor under a Superior Lease (“Lessor”) or any holder of a Mortgage
(“Mortgagee”) affecting any such Superior Lease or the Total Property,
respectively, as the case may be. In confirmation of such subordination, Tenant
shall execute promptly any certificate that Owner may request.

 

B. If, in connection with the procurement, continuation or renewal of any
financing for which the Real Property or the Building and/or the Total Property
or the interest of the Lessor therein under a Superior Lease represents
collateral in whole or in part, an institutional lender shall request reasonable
modifications of this Lease as a condition of such financing, Tenant will not
withhold its consent thereto provided that such modifications do not materially
increase the obligations of Tenant under this Lease or materially and adversely
affect any rights of Tenant under this Lease.

 

ARTICLE 8

 

INDEMNITY

 

Tenant shall indemnify and save harmless Owner as well as the Building’s
managing agent, if any, any Lessor and any Mortgagee (collectively, the
“Indemnitees”), from and against any and all claims of whatever nature against
Owner and/or the Indemnitees arising from (i) any act, omission or negligence of
Tenant, its contractors, licensees, agents, servants, invitees or employees,
(ii) any accident, injury or damage whatsoever caused to any person or to the
property of any person and occurring during the Term in or about the Premises,
and (iii) any breach, violation or non-performance of any term, covenant,
condition or agreement in this Lease set forth on the part of Tenant, or parties
claiming by, through or under Tenant to be fulfilled, kept, observed or
performed. This indemnity and hold harmless agreement shall include indemnity
from and against any and all liability, loss, cost, damage and expense of any
kind or nature incurred in or in connection with any such claim or proceeding
brought thereon and the defense thereof including, without limitation,
attorneys’ fees and disbursements. Owner, from time to time, may submit to
Tenant copies of Owner’s legal bills in connection with the foregoing, and
Tenant, upon receipt of such bills, shall promptly pay to Owner the amount shown
thereon as Additional Rent. This indemnity and hold harmless agreement shall
survive the expiration or earlier termination of this Lease.

 

ARTICLE 9

 

DESTRUCTION, FIRE AND OTHER CASUALTY

 

A. (1) If the Premises or any part thereof shall be damaged by fire or other
casualty, Tenant shall give immediate notice thereof to Owner and this Lease
shall continue in full force and effect except as hereinafter set forth.

 

(2) If the Premises are partially damaged or rendered partially unusable by fire
or other casualty, the damages to the Building, other than Tenant’s Alterations,
shall be repaired by and at the expense of Owner and the Rent, until such repair
shall be substantially completed, shall be apportioned from the day following
the casualty according to the part of the Premises which is usable.

 

(3) If the Premises are totally damaged or rendered wholly unusable by fire or
other casualty, then the Rent shall be proportionately paid up to the time of
the casualty and thenceforth shall cease until the date when the Building, other
than Tenant’s Alterations, shall have been repaired and restored by Owner,
subject to Owner’s right to elect not to restore the same as hereinafter
provided in subsection 9 A(4) below.

 

(4) If the Premises are rendered wholly unusable, or (whether or not the
Premises are damaged in whole or in part) if the Building shall be so damaged
that Owner shall decide to demolish it or to rebuild it, then, in any of such
events, Owner may elect to terminate this Lease by notice to Tenant given within
ninety (90) days after such fire or casualty specifying the date for the
expiration of this Lease, which date shall not be more than sixty (60) days
after the giving of such notice. Upon the date specified in such notice, the
Term shall expire as fully and completely as if such date were the Fixed
Expiration Date, and Tenant shall forthwith quit, surrender and vacate the
Premises without prejudice, subject, however, to Owner’s rights and remedies
against Tenant under this Lease and its provisions in effect prior to such
termination, and any Rent owing shall be paid up to such date and any payments
of Rent made by Tenant which were on account of any period subsequent to such
date shall be returned to Tenant.

 

-11-

 

 

B. Unless Owner shall serve a termination notice as provided for in Section 10 A
above, Owner shall make the repairs and restorations under the conditions as
provided in Section 9 A hereof, with all reasonable expedition subject to delays
resulting from or caused by (1) Force Majeure circumstances, (2) adjustment of
insurance claims, (3) labor troubles, and (4) causes beyond Owner’s reasonable
control.

 

C. After the occurrence of any such casualty, Tenant shall cooperate with
Owner’s restoration by removing from the Premises as promptly as reasonably
possible, all of Tenant’s salvageable inventory and Tenant’s Property.

 

D. Tenant’s liability for payment of Rent shall resume five (5) days after
notice from Owner that the restoration described in Section 9 A above is
substantially complete.

 

E. Nothing contained hereinabove shall relieve Tenant from liability that may
exist as a result of damage from fire or other casualty, but only to the extent
necessary to collect Tenant’s insurance proceeds, provided that Tenant carries
the insurance required hereunder. Notwithstanding the foregoing, each party
shall look first to any insurance in its favor before making any claim against
the other party for recovery for loss or damage resulting from fire or other
casualty, and to the extent that such insurance is in force and collectible and
to the extent permitted by law, Owner and Tenant each hereby releases and waives
all right of recovery against the other or any one claiming through or under
each of them by law, by way of subrogation or otherwise. The foregoing release
and waiver shall be in force only if both releasors’ insurance policies contain
a clause providing that such a release or waiver shall not invalidate the
insurance, and also provided that such a policy can be obtained without
additional premiums.

 

F. Tenant acknowledges that Owner will not carry insurance on any of Tenant’s
Property or Alterations and agrees that Owner will not be obligated to repair
any damage thereto or replace the same.

 

G. Tenant hereby waives the provisions of Section 227 of the New York Real
Property Law and agrees that the provisions of this Article 9 shall govern and
control in lieu thereof.

 

ARTICLE 10

 

EMINENT DOMAIN

 

If (1) the whole or any part of the Premises, or (2) a material portion (in
Owner’s sole opinion) of the Building and/or the Real Property shall be acquired
or condemned by eminent domain for any public or quasi public use or purpose,
then and in that event, the Term shall cease and terminate from the date of
title vesting in such proceeding, and Tenant shall have no claim for the value
of any unexpired term of said Lease, and hereby assigns to Owner, all of
Tenant’s right, title and interest in such award.

 

ARTICLE 11

 

ASSIGNMENT; SUBLETTING; MORTGAGE, ETC.

 

A. (1) Tenant, for itself, its heirs, distributees, executors, administrators,
legal representatives, successors and assigns expressly covenants that it shall
not, without the prior written consent of Owner in each instance, transfer,
assign, sublet, enter into any license or concession agreement, suffer or permit
the Premises or any part thereof to be used by others, mortgage, hypothecate or
otherwise encumber this Lease or Tenant’s interest herein and in and to the
Premises, or any part thereof, without the prior written consent of Owner in
each instance provided, however, that Tenant may sublet the Premises or a
portion thereof to, or allow a portion of the Premises to be used, without
formal sublet, by, Peter Cohen LLC (the “Preapproved Subtenant”) upon prior
notice to, but without the prior written consent of, Owner. Anything to the
contrary contained in the immediately preceding sentence notwithstanding, any
Alterations done in connection with a sublease to the Preapproved Subtenant
shall be performed in accordance with the provisions of Article 4 hereof.
Notwithstanding any provisions to the contrary contained in this Article 11 or
elsewhere in this Lease, Tenant may, upon prior notice to, but without the prior
written consent of, Owner, assign this Lease to a wholly-owned subsidiary of
Tenant, provided that Tenant fully guarantees the obligations of such
wholly-owned subsidiary assignee in writing to Owner pursuant to a guaranty in
form and substance acceptable to Owner.

 

-12-

 

 

(2) In the event that an assignment or subletting hereunder occurs, Tenant shall
nevertheless remain liable for the performance of all covenants and conditions
of this Lease. In the case of an assignment, such liability shall be joint and
several with the assignee and all previous assignors and their guarantors, if
any.

 

(3) If this Lease is assigned, or if the Premises or any part thereof is sublet
or occupied by anybody other than Tenant, Owner may collect rent from the
assignee, under-tenant or occupant, and apply the net amount collected to the
Rent herein reserved, but no such assignment, underletting, occupancy or
collection shall be deemed a waiver of the covenant, or the acceptance of the
assignee, under-tenant or occupant as tenant, or a release of Tenant from the
further performance by Tenant of the terms, conditions, provisions and covenants
on the part of Tenant herein contained, and Tenant shall remain liable for the
due observance and performance of all of Tenant’s duties, obligations and
responsibilities under this Lease.

 

B. Tenant shall pay Owner as additional rent any consideration received from an
assignee of this Lease and any rents or other consideration received from a
subtenant in excess of rent due hereunder.

 

C. (1) For purposes of this Article 11, the term “assignment” shall be deemed to
include, but shall not be limited to the following, whether occurring at any one
time or over a period of time through a series of transfers: (a) the sale or
transfer of all or substantially all of the assets of, or the sale, assignment
or transfer of any issued or outstanding stock, partnership interests,
membership interests or other ownership interests which results in a change in
the control of any corporation or other business entity which directly or
indirectly is Tenant under this Lease, or is a general partner of any
partnership or joint venturer of any joint venture or member of any limited
liability company which directly or indirectly is Tenant under this Lease; (b)
the issuance of any additional stock, partnership interests, membership
interests or other ownership interests, if the issuance of such additional
stock, partnership interests, membership interests or other ownership interests
will result in a change of the controlling ownership of such entity as held by
the shareholders, partners, members or other owners thereof when such
corporation, partnership, limited liability company or other entity became
Tenant under this Lease; and (c) the sale, assignment or transfer of a general
partner’s, joint venturer’s, member’s or other owner’s respective interests in
the partnership, joint venture or limited liability company, respectively, as
the case may be, which is Tenant under this Lease, or in the distributions of
profits and losses of such partnership, joint venture, limited liability company
or other entity, which results in a change of control of such partnership, joint
venture, limited liability company or other entity, respectively, as the case
may be. Further, any agreement pursuant to which (i) Tenant is relieved from the
obligation to pay, or a third party agrees to pay on Tenant’s behalf, all or a
part of Fixed Rent or Additional Rent under this Lease, and (ii) any third party
undertakes or is granted any right to assign or attempt to assign this Lease or
sublet or attempt to sublet all or any portion of the Premises, shall be deemed
an assignment of this Lease and subject to the provisions of this Article 11.

 

ARTICLE 12

 

ELECTRICITY

 

A. Electricity shall be furnished by Owner to the Premises and Tenant shall pay
to Owner as additional rent, the amounts determined by a submeter, plus an
amount equal to fifteen percent (15%) thereof to reimburse Owner for
administrative services in connection with supplying and billing such
electricity and for line loss.

 

B. Owner shall not in anywise be liable or responsible to Tenant for any loss or
damage or expense which Tenant may sustain or incur if either the quantity or
character of electric service is changed or is no longer available or suitable
for Tenant’s requirements or any failure or defect in electrical service for any
reason whatsoever.

 

-13-

 

 

C. Tenant covenants and agrees that, at all times, its use of electric current
will not exceed the capacity of existing feeders to the Building or the risers
or wiring installation, and Tenant will not use any electrical equipment which
will overload such installations or interfere with the use thereof by other
tenants or occupants of the Building.

 

ARTICLE 13

 

ACCESS TO PREMISES

 

A. (1) Owner, or Owner’s agents, shall have the right (but shall not be
obligated) to enter the Premises in an emergency, at any time, and, at other
reasonable times, to examine the same and to make such repairs, replacements and
improvements as Owner may deem necessary and reasonably desirable to any portion
of the Building or which Owner may elect to perform in the Premises following
Tenant’s failure to make repairs or perform any work which Tenant is obligated
to perform under this Lease, or for the purpose of complying with Legal
Requirements of any Legal Authorities, or for any other reasonable purpose.

 

(2) Tenant shall permit Owner to use and maintain and replace ducts, exhausts,
cables, risers, pipes and conduits in and through the Premises and to erect new
ducts, exhausts, cables, risers, pipes and conduits therein, provided they are
within the walls, above the ceiling or below the finished floor.

 

(3) Owner may, during the progress of any work in the Premises, take all
necessary materials and equipment into the Premises without the same
constituting an eviction nor shall Tenant be entitled to any abatement of Rent
while such work is in progress nor to any damages by reason of loss or
interruption of business or otherwise.

 

(4) Tenant shall permit other tenants in the Building to enter the Premises, at
reasonable times upon reasonable notice, which may be telephonic (except in the
case of an emergency, entry may be at any time and without notice), to install,
maintain, repair and replace cables, wires, risers and conduits running through
the Premises or through the Building shaftways to the premises demised to such
other tenant. Tenant shall keep such shaftways accessible at all times and shall
not lock such shaftways.

 

B. Throughout the Term of this Lease, Owner shall have the right to enter the
Premises at reasonable hours for the purpose of showing the same to prospective
purchasers, Lessors or Mortgagees and during the last eighteen (18) months of
the Term and following the submission of Tenant’s Assignment/Subletting Notice,
for the purpose of showing the same to prospective tenants. Owner may also,
during such eighteen (18) month period, place on the Premises the usual notice
“To Let” and “For Sale”, which notices Tenant shall permit to remain thereon
without molestation.

 

C. If Tenant is not present to open and permit an entry into the Premises, Owner
or Owner’s agents may enter the same whenever such entry may be necessary or
permissible by master key or forcibly, and provided reasonable care is exercised
to safeguard Tenant’s property, such entry shall not render Owner or its agents
liable therefor, nor in any event shall the obligations of Tenant hereunder be
affected thereby.

 

-14-

 

 

ARTICLE 14

 

EVENTS OF DEFAULT; RE-ENTRY

 

A. (1) If (a) Tenant defaults in fulfilling any of the covenants of this Lease
other than the covenants for the payment of Rent and the covenants otherwise
specified in this Section A(1) and upon the occurrence of one or more of such
events of default, upon Owner serving a five (5) days notice upon Tenant
specifying the nature of such default and upon the expiration of said five (5)
day period, if Tenant shall have failed to comply with or remedy such default,
or if such default or omission complained of shall be of a nature that the same
cannot be completely cured or remedied within said five (5) day period, and the
continuance of which for the period required for such cure will not (i) subject
Owner, any Lessor or any Mortgagee to prosecution for a crime or any other fine
or charge, (ii) subject the Premises, or any part thereof, and/or the Building
and/or the Real Property, respectively, or any part thereof, to being condemned
or vacated, (iii) subject the Building and/or the Real Property, respectively,
or any part thereof, to any lien or encumbrance, or (iv) result in the
termination of any Superior Lease or foreclosure of any Mortgage, respectively,
in which event Tenant shall be entitled to such reasonable additional period of
time to effectuate the cure or remedy of such default or failure, provided,
however, that Tenant shall (x) duly advise Owner of its intention to take all
necessary steps to remedy or cure such default or failure, and thereafter
commence the prosecution of such cure or remedy within such five (5) day period,
and thereafter diligently prosecute to completion all steps necessary to remedy
or cure the default or failure, and (y) complete such remedy or cure within a
reasonable time after the date of said notice from Owner; and if Tenant shall
not have diligently commenced curing such default, within such five (5) day
period, and shall not thereafter with reasonable diligence and in good faith
proceed to remedy or cure such default, as aforesaid; or (b) the Premises shall
become vacant or deserted; or (c) any execution or attachment shall be issued
against Tenant or any of Tenant’s Property whereupon the Premises shall be taken
or occupied by someone other than Tenant; or (d) Tenant shall fail to move into
or take possession of the Premises within fifteen (15) days after the
Commencement Date, of which fact Owner shall be the sole judge; or (e) Tenant’s
interest or any portion thereof in this Lease shall devolve upon or pass to any
person, whether by operation of law or otherwise, except as may be expressly
permitted under Article 11 hereof; or (f) Tenant fails to provide or keep in
force the insurance required pursuant to Article 6; then Owner may serve a
written three (3) days notice of cancellation of this Lease upon Tenant, and
upon the expiration of said three (3) day period, this Lease and the Term shall
end and expire as fully and completely as if the expiration of such three (3)
day period were the Expiration Date of this Lease and the Term hereof, and
Tenant shall then quit and surrender the Premises to Owner, as provided in
Article 1 hereof, but Tenant shall remain liable as hereinafter provided.

 

(2) If (a) the notice of cancellation provided for in subsection 14 A(1) hereof
shall have been given, and the Term shall expire as aforesaid, or (b) Tenant
shall default in the payment of the Fixed Rent reserved herein or any item of
Additional Rent herein mentioned or any part of either or in making any other
payment herein required, or (c) if Tenant files for bankruptcy (each, an “Event
of Default”), then and upon the occurrence of any such Event of Default, Tenant
shall quit and surrender the Premises to Owner and Owner may, without notice,
re-enter the Premises either by force or otherwise and dispossess Tenant and/or
the legal representative of Tenant or any other occupant of the Premises,
respectively, by summary proceedings or otherwise, and remove its or their
effects and hold the Premises as if this Lease had not been made, and Tenant
hereby waives the service of notice of intention to re-enter or to institute
legal proceedings to that end.

 

B. Further, Owner at its option, may relet the whole or any part or parts of the
Premises, at any time or from time to time, either in the name of Owner or
otherwise, to such tenant or tenants, for such term or terms ending before, on
or after the Expiration Date, at such rental or rentals and upon such other
conditions, which may include concessions and free rent periods, as Owner in its
sole discretion, may determine, but Owner shall have no obligation to relet the
Premises or any part thereof and shall in no event be liable for refusal or
failure to collect any rent due upon any such reletting, and no such refusal or
failure shall operate to affect any such liability and in no event shall Tenant
be entitled to receive any excess if any, of net rentals collected over the
Fixed Rent and Additional Rent payable by Tenant hereunder. Owner, at its
option, may make such repairs, replacements, alterations, additions,
improvements, decorations or other physical changes in and to the Premises as
Owner, in its sole discretion, considers advisable or necessary in connection
with any such reletting or proposed reletting, without relieving Tenant of any
liability under this Lease or otherwise affecting any such liability.

 

C. The words “re-enter”, “re-entry” and “re-entered” as used in this Article 14
shall not be deemed to be restricted to their technical legal meanings, and the
right to invoke the remedies hereinbefore set forth are cumulative and shall not
preclude Owner from invoking any other remedy allowed at law, in equity or
otherwise.

 

-15-

 

 

ARTICLE 15

 

REMEDIES OF OWNER

 

A. If an Event of Default shall occur and this Lease and the Term shall expire
and come to an end as provided in Article 14 hereof, or by or under any summary
proceeding or any other action or proceeding by Owner against Tenant or any
person claiming by, through or under Tenant, or if Owner shall re-enter the
Premises as provided in Article 14, or by or under any summary proceeding or any
other action or proceeding, respectively, then, in any of said events: (1)
Tenant shall pay to Owner all Fixed Rent, Additional Rent and other charges
payable under this Lease by Tenant to Owner to the date upon which this Lease
and the Term shall have expired or have been terminated and come to an end or
the date of re-entry upon the Premises by Owner, as the case may be; (2) Owner
shall be entitled to retain all monies, if any, paid by Tenant to Owner, whether
as advanced Rent, security deposit or otherwise; but such monies shall be
credited by Owner against any damages payable by Tenant to Owner; (3) Tenant
also shall be liable for and shall pay to Owner as liquidated damages, any
deficiency (the “Deficiency”) between the Rent reserved in this Lease for the
period which otherwise would have constituted the unexpired portion of the Term
(conclusively presuming the Additional Rent to be the same as was payable for
the year immediately preceding such termination or re-entry) and the net amount,
if any, of rents collected under any reletting of all or part of the Premises
for any part of such period, after first deducting from the rents actually
collected under any such reletting all of Owner’s expenses in connection with
the termination of this Lease, and Owner’s re-entry upon the Premises and in
connection with such reletting, including, without limitation, all repossession
costs, brokerage commissions, reasonable attorneys’ fees, court costs and
disbursements, alteration costs and other expenses of preparing the Premises for
such reletting and the amount of rent concessions, construction allowance and
the like granted in connection with such reletting (collectively, the “Default
Expenses”); it being agreed and understood by Tenant that any such Deficiency
shall be paid in monthly installments by Tenant on the days specified in this
Lease for payment of installments of Fixed Rent, and that Owner shall be
entitled to recover from Tenant each monthly Deficiency as the same shall arise,
and no suit to collect the amount of the Deficiency for any month shall
prejudice Owner’s right to collect the Deficiency for any subsequent month by a
similar proceeding; and (4) whether or not Owner shall have collected any
monthly Deficiencies as aforesaid, Owner shall be entitled to recover from
Tenant, and Tenant shall pay to Owner, on demand, as Additional Rent in lieu of
any further Deficiencies (other than the Default Expenses), as and for
liquidated and agreed final damages and not as penalty, a sum equal to the
amount by which the sum of the Rent reserved in this Lease for the period which
otherwise would have constituted the unexpired portion of the Term (conclusively
presuming the Additional Rent to be the same as was payable for the year
immediately preceding such termination or re-entry) exceeds the then fair and
reasonable rental value of the Premises for the same period, discounted to the
then present value of such sum at the rate of four percent (4%), and less the
aggregate amount of Deficiencies theretofore collected by Owner pursuant to the
provisions of subdivision (3) above, for the same period; it being agreed and
understood by Tenant that if before presentation of proof of such liquidated
damages to any court, commission or tribunal, the Premises, or any part thereof,
shall have been relet in a bona-fide arm’s length transaction by Owner for the
period which otherwise would have constituted the unexpired portion of the Term,
or any part thereof, the amount of rent reserved upon such reletting shall be
deemed, prima facie, to be fair and reasonable rental value for the part of the
whole of the Premises so relet during the term of the reletting.

 

B. (1) Notwithstanding the foregoing provisions of this Article 15, in the event
that Tenant is, at any time, in arrears in the payment of Rent, Owner shall be
entitled, without prior notice to Tenant and irrespective of Tenant’s intention,
to apply Tenant’s payment of Rent for any rental period to the earliest unpaid
Rent. This provision shall apply even to payments of Rent made by Tenant
subsequent to the expiration of the Term so long as there remains, at the time
of the expiration of the Term, arrears outstanding by Tenant.

 

(2) In the event of a breach or threatened breach by Tenant of any of the
covenants or provisions hereof, Owner shall have the right of injunction and the
right to invoke any remedy allowed at law or in equity as if re-entry, summary
proceedings and other remedies were not herein provided for. Mention in this
Lease of any particular remedy, shall not preclude Owner from any other remedy,
in law, in equity or otherwise. Tenant hereby expressly waives any and all
rights of redemption granted by or under any present or future laws in the event
that Tenant has been evicted or dispossessed for any cause, or in the event that
Owner obtains possession of the Premises by reason of the violation by Tenant of
any of the covenants and conditions of this Lease or otherwise. Tenant shall in
no event be entitled to any rents collected or payable under any reletting,
whether or not such rents shall exceed the Rent reserved in this Lease. Nothing
contained in Article 14 or this Article 15 shall be deemed to limit or preclude
the recovery by Owner from Tenant of the maximum amount allowed to be obtained
as damages by any statute or rule of law, or of any sums or damages to which
Owner may be entitled in addition to the damages set forth in this Article 15.

 

-16-

 

 

C. (1) If an Event of Default shall occur hereunder, then, in addition to and
not in limitation of Owner’s other rights and remedies hereunder, Owner may
immediately or at any time thereafter, and without notice to Tenant, perform the
obligation(s) of Tenant hereunder which is the subject of such Event of Default.

 

(2) If Owner, in connection therewith or in connection with the occurrence of
any Event of Default hereunder by Tenant makes any expenditures or incurs any
obligations for the payment of money, including but not limited to attorneys’
fees and court costs, in instituting, prosecuting or defending any actions or
proceeding, then Tenant shall reimburse Owner for such sums so paid or
obligations incurred with interest and costs.

 

(3) The foregoing expenses incurred by reason of Tenant’s Event of Default shall
be deemed to be Additional Rent hereunder and shall be paid by Tenant to Owner
within five (5) days of rendition of any bill or statement to Tenant therefor,
with interest thereon at the Interest Rate from the date such expenses were
incurred. If the Term shall have been terminated or if Owner shall have
re-entered the Premises at the time of making of such expenditures or incurring
of such obligations, such sums shall be deemed Default Expenses and shall be
recoverable by Owner as damages.

 

ARTICLE 16

 

QUIET ENJOYMENT

 

Owner covenants and agrees with Tenant that upon Tenant’s payment of the Fixed
Rent and Additional Rent and observing and performing all the terms, covenants
and conditions of this Lease on Tenant’s part to be observed and performed,
Tenant may peaceably and quietly enjoy the Premises, subject, nevertheless, to
the terms and conditions of this Lease, and to all Superior Leases and
Mortgages.

 

ARTICLE 17

 

WAIVERS

 

A. The failure of Owner to seek redress for violation of, or to insist upon the
strict performance of any term, covenant or condition of this Lease, including,
without limitation, any of the Rules and Regulations, shall not be construed as
a waiver of any other term, covenant, condition or rule, or as a waiver of any
future right to enforce or insist upon performance of any of the same.

 

B. The receipt by Owner of Rent with knowledge of the breach of any covenant of
this Lease shall not be deemed to be a waiver of such breach, and no provision
of this Lease shall be deemed to have been waived by Owner unless such waiver
shall be in writing, signed by Owner or an authorized official of Owner.

 

C. No payment by Tenant or receipt by Owner of a lesser amount than the monthly
Fixed Rent or any payment of Additional Rent shall be deemed to be other than on
account of the earliest stipulated Rent, nor shall any endorsement or statement
on any check (e.g. “payment under protest”), or any letter accompanying any
check or payment as Rent be deemed an accord and satisfaction, and Owner may
accept such check or payment without prejudice to Owner’s right to recover the
balance of such Rent or pursue any other remedy provided in this Lease.

 

D. No act or thing done by Owner or Owner’s agents during the Term shall be
deemed an acceptance of a surrender of the Premises and no agreement to accept
such surrender shall be valid unless such acceptance is in writing signed by
Owner. No employee of Owner or Owner’s agent shall have any power to accept the
keys for the Premises prior to the termination of this Lease, and the delivery
of keys to any such agent or employee shall not operate as a termination or
expiration of this Lease or a surrender of the Premises.

 

-17-

 

 

E. (1) It is mutually agreed by and between Owner and Tenant that the respective
parties hereto shall and do hereby waive trial by jury in any action, proceeding
or counterclaim brought by either of the parties hereto against the other
(except for personal injury or property damage) on any matters whatsoever
arising out of or in any way connected with this Lease, the relationship of
Owner and Tenant, Tenant’s use of or occupancy of the Premises, and any
emergency statutory or any other statutory remedy.

 

(2) It is further mutually agreed that in the event Owner commences any summary
proceeding for possession of the Premises, Tenant will not interpose any
counterclaim of whatever nature or description in any such proceeding including,
without limitation, a counterclaim under Article 5, and will not seek to
consolidate such proceeding with any other action which may have been or will be
brought in any other court by Tenant.

 

ARTICLE 18

OWNER’S SERVICES

 

A. As long as no Event of Default shall exist under this Lease, Owner shall
provide:

 

(1) necessary elevator service on Business Days from 8:00 A.M. to 6:00 P.M., and
on Saturdays from 8:00 A.M. to 1:00 P.M., and have one (1) elevator subject to
call all other times;

 

(2) heat to the Premises, when and as required by Legal Requirements, on
Business Days from 8:00 A.M. to 6:00 P.M.;

 

(3) Building-standard cleaning services for the Premises on Business Days,
provided, however, that (a) the Premises are kept in neat order and condition by
Tenant, (b) Tenant shall pay Owner the cost of removal of any of the Tenant’s
refuse and rubbish from the Building beyond normal office requirements, (c)
Tenant, at Tenant’s sole cost and expense, shall cause all portions of the
Premises used for the storage, preparation, service or consumption of food and
beverages to be cleaned daily in a manner satisfactory to Owner, and (d) Tenant
shall comply with any recycling program and/or refuse disposal program
(including, without limitation, any program related to the recycling, separation
or other disposal of paper, glass or metals) which Owner shall impose or which
shall be required pursuant to any Legal Requirements; and

 

(4) distribution within the Premises through the air conditioning and mechanical
ventilating system and equipment of the Building (the “HVAC System”) of: (i)
cool air at reasonable temperatures, pressures and degrees of humidity, and in
reasonable volume and velocities at suitable locations, from 8:00 A.M. to 6:00
P.M. on Business Days from May 15th through September 30th, both dates
inclusive, and (ii) mechanical ventilation of the Premises from 8:00 A.M. to
6:00 P.M. on Business Days from October 1st through May 14th, both dates
inclusive; it being agreed and understood that if Tenant desires such air
conditioning or mechanical ventilation services at times of day other than those
hereinabove specified, Owner will furnish the same upon reasonable advance
notice through the Building’s helpdesk system, currently workspeed, and Tenant
shall pay for such additional services at Owner’s established Building-standard
rates, or if no standard rates are established, at reasonable rates to be agreed
upon before the services are rendered.

 

B. Owner reserves the right to stop all or some of the Building Systems and
Building services, including the cleaning and elevator services, as aforesaid,
if any, when necessary by reason of accident or for repairs, alterations,
replacements or improvements necessary or desirable in the judgment of Owner,
for as long as may be reasonably required by reason thereof. Owner shall have no
responsibility or liability for interruption, curtailment or failure to supply
and/or operate heating, air-conditioning, elevator, electrical, plumbing or
other Building Systems when prevented by Force Majeure or any Legal Requirement
or due to the exercise of its right to stop service as provided in this Section
18 B. The exercise of such right or such failure by Owner shall not constitute
an actual or constructive eviction, in whole or in part, or entitle Tenant to
any compensation or to any abatement or diminution of Rent, or relieve Tenant
from any of its obligations under this Lease, or impose any liability upon Owner
or its agents by reason of inconvenience or annoyance to Tenant, or injury to or
interruption of Tenant’s business, or otherwise.

 

-18-

 

 

ARTICLE 19

 

INABILITY TO PERFORM

 

This Lease and the obligations of Tenant to pay Rent hereunder and perform all
of the other terms, covenants and agreements hereunder on part of Tenant to be
performed shall in no wise be affected, impaired or excused because Owner is
unable to fulfill any of its obligations under this Lease, or to supply or is
delayed in supplying any service expressly or implied to be supplied, or is
unable to make, or is delayed in supplying any repair, additions, alterations or
decorations, or is unable to supply or is delayed in supplying any equipment or
fixtures if Owner is prevented or delayed from so doing by reason of Force
Majeure. It is expressly understood that no such inability or delay in either
the performance of obligations or the supply of services on the part of Owner to
be performed and/or supplied in this Lease provided, as the case may be, which
results from or is due to any of the reasons set forth above, or any other
reason beyond Owner’s reasonable control, shall constitute a constructive
eviction, and that Owner shall not be liable to Tenant in damages, nor shall
Tenant be entitled to make any claims for or be entitled to any abatement in the
payment of Fixed Rent or Additional Rent, in the event of such inability or
delay.

 

ARTICLE 20

 

BILLS AND NOTICES

 

A. Except as otherwise expressly set forth in this Lease, any bill, statement,
notice, consent, demands, requests or communication (each, as used in this Lease
and in this Article 20, a “notice”) which are required to be given under this
Lease shall be in writing and shall be deemed sufficiently given or rendered if
(A) delivered by hand (against a signed receipt), (B) sent by registered or
certified mail (return receipt requested), or (C) sent by nationally recognized
overnight courier, addressed as follows:

 

(1) if to Tenant (a) at Tenant’s address set forth in this Lease, Attention:
Paul Mann, CFO, if mailed prior to Tenant’s taking possession of the Premises,
or (b) at the Building, Attn.: Paul Mann, CFO, if mailed subsequent to Tenant’s
taking possession of the Premises, or (c) at any place where Tenant or any agent
or employee of Tenant may be found if mailed subsequent to Tenant’s vacating,
deserting, abandoning or surrendering the Premises, in each case with a copy to
PolarityTE, Inc., 1960 S 4250 W, Salt Lake City, UT Attention: Cameron Hoyler,
Esq.; or

 

(2) if to Owner at the Building, Attention: Richard S. LeFrak, Esq., and with
copies to (a) Arnold S. Lehman, Esq., 40 West 57th Street, 23rd floor, New York,
New York 10019 and (b) each Mortgagee and Lessor which shall have requested
same, by notice given in accordance with the provisions of this Article 25 at
the address designated by such Mortgagee or Lessor; or to such other addressees
as Owner, Tenant or any Mortgagee or Lessor may designate as its new addressees
for such purpose by notice given to the other in accordance with the provisions
of this Article 20.

 

B. Any such notice shall be deemed to have been rendered or given on the date
when it shall have been hand delivered, three (3) Business Days from when it
shall have been mailed as provided in this Article 20, on the date of delivery
by overnight courier, or if by facsimile transmission, the date of the confirmed
transmission. Anything contained herein to the contrary notwithstanding, any
Operating Statement, Tax Statement or any other bill, statement, consent,
notice, demand, request or other communication from Owner to Tenant with respect
to any item of Rent (other than any default notice) may be sent to Tenant by
regular United States mail or by facsimile transmission, without the copies
provided for above. A notice may be given by a party hereto or on such party’s
behalf by its attorneys or, in the case of Owner, by Owner’s managing agent.

 

-19-

 

 

ARTICLE 21

 

RULES AND REGULATIONS

 

Tenant and Tenant’s servants, employees, agents, visitors, and licensees shall
observe faithfully, and comply strictly with the rules and regulations that
Owner or Owner’s agent(s) may from time to time adopt (such existing rules and
regulations, as supplemented by further rules and regulations, as aforesaid, are
collectively called the “Rules and Regulations”). In the event of any conflict
between the Rules and Regulations and the provisions of this Lease, the
provisions of this Lease shall govern. Nothing in this Lease shall be construed
to impose upon Owner any duty or obligation to enforce the Rules and Regulations
or terms, covenants or conditions in any other lease, as against any other
tenant, and Owner shall not be liable to Tenant for violation of the same by any
other tenant, its servants, employees, agents, visitors or licensees.

 

ARTICLE 22

 

SECURITY DEPOSIT

 

A. On or prior to the date hereof, Tenant has deposited with Owner the sum of
Twenty-Two Thousand One Hundred Fifteen ($16,377.00) Dollars, such deposit to be
security for the full and faithful performance and due observance by Tenant of
the terms, covenants, agreements, provisions and conditions of this Lease (the
“Security Deposit”), including, without limitation, the surrender of the
Premises to Owner as provided herein. It is agreed that if an Event of Default
shall occur under this Lease, including, but not limited to, the payment of
Fixed Rent and Additional Rent, Owner may use, apply or retain the whole or any
part of the Security Deposit to the extent required for the payment of any Fixed
Rent and Additional Rent or any other sum as to which Tenant is in default,
hereunder, or for any sum which Owner may expend or may be required to expend by
reason of such Event of Default, including, but not limited to, any damages or
deficiency in the re-letting of the Premises, whether such damages or deficiency
accrued before or after summary proceedings or other re-entry by Owner. If Owner
applied or retains any part of the Security Deposit, Tenant upon demand shall
deposit with Owner the amount so applied or retained so that Owner shall have
the full deposit on hand at all times.

 

B. In the event that Tenant shall fully and faithfully comply with all of the
terms, provisions, covenants, agreements and conditions of this Lease, the
Security Deposit shall be returned to Tenant after the Expiration Date and after
delivery of entire possession of the Premises to Owner in the manner and within
the time period set forth in Article 1 of this Lease. In the event of a sale of
the Real Property and/or the Building, or the leasing of the Real Property
and/or the Building, respectively, as the case may be, Owner shall have the
right to transfer the then amount of the Security Deposit to the vendee or
lessee in question, and Owner shall thereupon be released by Tenant from all
liability for the return of such Security Deposit. Tenant agrees to look solely
to the new Owner for the return of the Security Deposit; it being agreed and
understood that the provisions hereof shall apply to every transfer or
assignment made of the Security Deposit to a new Owner hereunder. Tenant further
covenants that it will not assign or encumber or attempt to assign or encumber
the Security Deposit, and that neither Owner, nor its successors or assigns,
shall be bound by any such assignment, encumbrance, attempted assignment or
attempted encumbrance.

 

ARTICLE 23

 

BROKER

 

Tenant represents and warrants that Tenant has dealt directly with (and only
with) Lefrak Commercial Leasing of New York (the “Broker”) as the sole broker
and finder in connection with this Lease, and that to the best of Tenant’s
knowledge, no broker or finder, other than the Broker, negotiated this Lease or
is entitled to any commission in connection therewith or with the execution and
delivery hereof. The execution and delivery of this Lease by Owner shall be
conclusive evidence that Owner has relied upon the foregoing representation and
warranty of Tenant. Tenant hereby indemnifies and holds Owner harmless of and
from any and all loss, cost, damage or expense (including, without limitation,
attorneys’ fees, court costs and disbursements) incurred by Owner by reason of
any claim of, or liability to, any broker or finder, other than the Broker,
resulting from or caused by any breach (or actions constituting a breach) of the
aforesaid representation and warranty. Owner shall pay the Broker any
compensation due and owing it in accordance with the terms and provisions of a
separate agreement between Owner and Broker. This Article 23 shall survive the
cancellation or expiration of this Lease.

 

-20-

 

 

ARTICLE 24

 

CONSENTS

 

Tenant hereby waives any claim for damages against Owner which it may have based
upon any assertion that Owner has unreasonably withheld or unreasonably delayed
any consent. Tenant agrees that its sole remedy in any such case shall be an
action or proceeding to enforce the relevant provision of this Lease by specific
performance, injunction or declaratory judgment.

 

ARTICLE 25

 

TENANT’S CERTIFICATES

 

A. From time to time during the Term, within seven (7) days following receipt by
Tenant of Owner’s request therefor, Tenant shall deliver to Owner or its
designee, which may include, but not be limited to, a purchaser of the Building,
the Real Property and/or the Total Property, a Mortgagee or a Lessor, at no cost
or expense to Owner, a written statement executed and acknowledged by Tenant, in
form satisfactory to Owner stating: (a) that this Lease is then in full force
and effect and has not been modified (or if modified, setting forth all such
modifications) or assigned; (b) the Commencement Date and the Fixed Expiration
Date, respectively; (c) the date to which the Fixed Rent, Additional Rent and
other charges hereunder have been paid, together with the amount of the monthly
Fixed Rent then payable; (d) whether or not, to the best knowledge of Tenant,
Owner is in default hereunder, and setting forth the specific nature of all such
defaults, if any; (e) the amount (or remaining balance) of the Security Deposit,
if any, under this Lease; (f) whether there are any subleases affecting the
Premises; (g) the address to which all notices and communications to Tenant
under the Lease are to be sent; and (h) any other matters requested by Owner.

 

B. Tenant acknowledges that any statement delivered pursuant to this Article 25
may be relied upon by any purchaser or owner of the Real Property, the Building
and/or the Total Property, or Owner’s interest in the Real Property, the
Building and/or the Total Property, and/or by any Lessor or Mortgagee, or by any
assignee of any Mortgagee or any Lessor, respectively, as the case may be. If
Tenant fails or refuses to timely deliver any such estoppel certificate to
Owner, as aforesaid, and thereafter for more than five (5) Business Days
following a second (2nd) request from Owner such refusal continues, Owner may
execute such estoppel certificate on Tenant’s behalf. Tenant hereby irrevocably
appoints Owner its attorney-in-fact, coupled with an interest for such purpose.

 

ARTICLE 26

 

INTENTIONALLY OMITTED

 

ARTICLE 27

 

MISCELLANEOUS

 

A. As a further inducement to Owner to enter into this Lease with Tenant, Tenant
hereby agrees that with respect to the service of a notice of petition or
petition upon Tenant by Owner in any proceeding commenced by Owner against
Tenant under the Real Property Actions and Proceedings Law of the State of New
York, service of such notice of petition or petition in any such proceeding
shall be effective if made upon Tenant at the Premises, irrespective of the fact
that Tenant’s principal office or principal place of business, or any other
office or place of business of Tenant, is located at a place other than the
Premises.

 

B. This Lease shall be deemed to have been jointly prepared by both of the
parties hereto, and any ambiguities or uncertainties herein shall not be
construed for or against either of them. Further, Owner and Tenant hereby agree
that this Lease incorporates the full agreement of and between the parties, and
that all prior drafts of this Lease are deemed irrelevant and are deemed to have
been superseded by this Lease.

 

C. All understandings and agreements heretofore made between the parties hereto
are merged in this Lease, which alone fully and completely expresses the
agreement between Owner and Tenant, and any executory agreement hereafter made
shall be ineffective to change, modify, discharge or effect an abandonment of
this Lease in whole or in part, unless such executory agreement is in writing
and signed by the party against whom enforcement of the change, modification,
discharge or abandonment is sought.

 

-21-

 

 

D. In no event may Tenant record this Lease or any memorandum hereof, and any
such recordation shall be deemed a material breach of the terms and provisions
hereof.

 

E. If any provisions of this Lease or portion of such provision or the
application thereof to any person or circumstance is for any reason held invalid
or unenforceable, the remainder of the Lease (including the remainder of such
provisions) and the application thereof to the persons or circumstances shall
not be affected thereby.

 



F. Owner and Tenant hereby agree that TIME SHALL BE DEEMED OF THE ESSENCE as to
the observance, performance and/or enforcement of the terms and provisions of
this Lease.

 

G. This Lease shall be governed and construed in accordance with the laws of the
State of New York, without giving effect to the principles of conflicts of laws.

 

H. (1) This Lease is offered for signature by Tenant and it is understood that
this Lease shall not be binding upon Owner unless and until Owner shall have
executed and delivered a fully executed copy of this Lease to Tenant.

 

(2) If more than one person executes this Lease as Tenant, each of them
understands and hereby agrees that the obligations of each of them under this
Lease are and shall be joint and several, that the term “Tenant”, as used in
this Lease, shall in such event mean and include each of them jointly and
severally, and that the act of or notice from, or notice or refund to, or the
signature of, any one or more of them, with respect to the tenancy of this Lease
(including without limitation, any renewal, extension, expiration, termination
or modification of this Lease) shall be binding upon each and all of the persons
executing this Lease as Tenant, with the same force and effect as if each and
all of them had so acted or so given or received such notice or refund or so
signed.

 

I. The covenants, conditions and agreements contained in this Lease shall bind
and inure to the benefit of Owner and Tenant and their respective heirs,
distributees, executors, administrators, successors, and except as otherwise
provided in this Lease, their assigns.

 

J. Tenant represents and warrants that neither Tenant nor any party holding at
least a twenty-five (25%) percent interest (directly or indirectly) in Tenant:
(1) is or shall become a person or entity with whom Owner is restricted from
doing business under regulations of the Office of Foreign Asset Control of the
Department of the Treasury (“OFAC”), including but not limited to those named on
OFAC’s Specially Designated and Blocked Persons list, or under any statute,
executive order (including, but not limited to, the September 24, 2001 Executive
Order Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism), or other Legal Authority action;
and/or (2) has knowingly engaged in, or shall become knowingly engaged in, any
dealings or transactions or be otherwise associated with such persons or
entities described above in (1) above; and/or (3) shall become a person or
entity whose activities are regulated by the International Money Laundering
Abatement and Financial Anti-Terrorism Act of 2001 or the regulations or orders
issued thereunder, or in connection therewith.

 

ARTICLE 28

 

TERMINATION OPTION

 

A. Tenant shall have the option (the “Termination Option”) to terminate this
Lease and the term and estate hereby granted as of the last day of the calendar
month immediately preceding the second (2nd) anniversary of the Commencement
Date (the “Termination Date”). The Termination Option is granted subject to the
following terms and conditions: (a) the Tenant named herein is the tenant under
this Lease, (b) Tenant gives Owner a written notice of Tenant’s election to
exercise the Termination Option (hereinafter called “Termination Notice”) not
less than nine (9) months prior to such Termination Date, TIME BEING OF THE
ESSENCE with respect to the giving of the Termination Notice, and (c) Tenant is
not in default under this Lease either on the date that Tenant exercises the
Termination Option, or on the Termination Date, unless waived in writing by
Owner. Notwithstanding its exercise of the Termination Option, Tenant shall be
obligated to pay all Fixed Rent, Additional Rent and all other charges to become
due from Tenant to Owner under this Lease to and including the Termination Date.

 

B. In the event of the giving of such Termination Notice (i) this Lease and the
term and estate hereby granted (unless the same shall have expired sooner
pursuant to any of the conditions of limitation or other provisions of this
Lease or pursuant to law) shall terminate on the Termination Date with the same
effect as if such date were the date hereinbefore specified for the expiration
for the Term of this Lease, (ii) the Fixed Rent, Additional Rent and all other
charges payable hereunder shall be apportioned as of the Termination Date, (iii)
neither party shall have any rights, estates, liabilities or obligations under
this Lease for the period accruing after the Termination Date, except those
which, by the provisions of this Lease, expressly survive the expiration or
termination of the Term of this Lease, (iv) Tenant shall surrender and vacate
the Premises and deliver possession thereof to Owner on or before the
Termination Date in the condition required under this Lease for surrender of the
Premises, and (v) at Owner’s election, Owner and Tenant shall enter into a
written agreement reflecting the termination of this Lease upon the terms
provided for herein, which agreement shall be executed within thirty (30) days
after Tenant exercises the Termination Option.

 

C. In the event Tenant does not send the Termination Notice to Owner on or
before the date set forth in subsection A hereof, this Article 28 shall be
deemed null and void and deleted from this Lease.

 

-22-

 

 

IN WITNESS WHEREOF, Owner and Tenant have respectively signed and sealed this
Lease as of the day and year first above written.

 

  OWNER:         LEFRAK SBN LIMITED PARTNERSHIP         By: 40 West 57 Limited
Liability Company, General Partner         By: 40 West 57 St. Holding Corp.,
Member         By: /s/ Arnold S. Lehman     Arnold S. Lehman, Vice President    
    TENANT:         POLARITYTE, INC.         By: /s/ Paul Mann   Name: Paul
Mann, Chief Financial Officer

 



STATE OF NEW YORK  

) ) ss.: COUNTY OF New York )











 

On the 16th day of October in the year 2018 before me, the undersigned, a Notary
Public in and for said State, personally appeared Paul Mann, personally known to
me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.

 

  /s/   Notary Public

 



 

 

 

E X H I B I T   A

 

FLOOR PLAN OF THE PREMISES

 

[ex10-26_001.jpg] 

 





A-1

 



